*597
ORDER

PER CURIAM
Voncile Jones (“Plaintiff’) appeals the trial court’s judgment dismissing her medical malpractice action against Respondents Balias Anesthesia, Inc., Missouri Baptist Medical Center, BJC Health Systems, and BJC Healthcare. The trial court found Plaintiffs petition was barred by § 516.105 RSMo 2000, the medical malpractice statute of limitations, and that § 516.170 did not apply to toll the statute. In her three points on appeal, Plaintiff asserts the trial court erred in dismissing her petition because: (1) under § 516.170, Plaintiffs continuing mental incapacity tolled the two-year statute of limitations set forth in § 516.105; (2) her case was timely refiled pursuant to the savings statute set forth at § 516.230; and (3) any construction of §§ 516.170 and 516.105 barring Plaintiffs claim was unconstitutional.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).